Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but is moot
because the new ground of rejection does not rely on any reference applied in the prior rejection of
record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Haselhorst (US20160347369A1), henceforth referred to as Haselhorst, in view of Tanaka (US10647356B2), henceforth referred to as Tanaka.
Regarding Claim 1, Haselhorst discloses A vehicle subframe to be attached to a vehicle body (Paragraph [0003]: “The invention relates to a front axle support for a motor vehicle, comprising side members and a crossmember interconnecting the side members”), the vehicle subframe comprising: a cross member formed from a plate member (Paragraph [0030]: “Furthermore, the front axle support 1 comprises a supporting and stiffening element 8, which is formed for example from an upper sheet metal shell 8.1 and a lower sheet metal shell 8.2”), and extending in a width direction of the vehicle body while connecting a pair of arm support portions (Paragraph [0005]: “In this case, “side members” are understood as being supporting elements or portions of supporting elements of the front axle support that extend substantially along the longitudinal axis of the motor vehicle” Further, Figure 1: cross members 4 and 5 are perpendicular to side members 2 and 3), the pair of arm support portions being located opposite to each other in a width direction of the vehicle body to support a pair of suspension arms correspondingly (Figure 4: suspension arms 14 opposite each other in the vehicle width direction), and a pair of mounting members disposed opposite to each other in the width direction (Figure 1: mounting members upon which brackets 9 and 10 are attached), each of which is formed from a plate member (Figure 1: mounting members upon which brackets 9 and 10 are attached, are depicted as plate members), and extends toward an outer side in the width direction  (Figure 2: said mounting members extend toward an outer side in the vehicle width direction while protruding toward an upward side in an upward-downward direction of the vehicle body Figure 2: said mounting members have mounting holes protruding in the vehicle up-down direction), the pair of mounting members being provided with a pair of vehicle-body mounting portions correspondingly (Claim 1: “A front axle support for a motor vehicle, comprising side members and a crossmember interconnecting the side members”), wherein the cross member includes an upper front cross member and an upper rear cross member disposed on a rearward side relative to the upper front cross member in a forward- rearward direction of the vehicle body (Figure 1: Depicts upper side of cross members 4 and 5), and a lower cross member disposed on a downward side relative to the upper front cross member and the upper rear cross member in the upward- downward direction (Paragraph [0030]: “a lower sheet metal shell 8.2 connected thereto by means of welding. The upper sheet metal shell 8.1 extends along a central portion of the crossmember 4 and directly adjoins said crossmember. The ends of the lower sheet metal shell 8.2 are connected to the side members 2, 3”. Furthermore, Figure 4 depicts lower sheet metal shell 8.2 below the crossmembers 4 and 5), the lower cross member being joined to the upper front cross member and the upper rear cross member (Paragraph [0030]: “Furthermore, the front axle support 1 comprises a supporting and stiffening element 8, which is formed for example from an upper sheet metal shell 8.1 and a lower sheet metal shell 8.2 connected thereto by means of welding. The upper sheet metal shell 8.1 extends along a central portion of the crossmember 4 and directly adjoins said crossmember. The ends of the lower sheet metal shell 8.2 are connected to the side members 2“. Further, Figure 4 depicts crossmember 5 being joined to 8.2 lower sheet metal shell through side members 2 and 3). However, Haselhorst does not teach a closed cross section where the suspension arms attach. Tanaka discloses the pair of arm support portions includes end portions on an outer side of a wall portion in the width direction on a forward side of the upper front cross member in the forward-rearward direction (Figure 6: Support portions 12b and 12C), and wall portions of the pair of mounting members on the forward side (Figure 6: Support portions 12b and 12C), to support the pair of suspension arms (Figure 3: toe control links 20) correspondingly between the end portions of the upper front cross member (Figure 8b: upper side member 13) and the wall portions of the pair of mounting members on the forward side (Figure 8a: partition member 40, 12b, and 12c form a closed cross section), the pair of mounting members respectively has wall portions including the wall portions on the forward side to define closed cross-sections thereof (Figure 8a: partition member 40, 12b, and 12c form a closed cross section), between the pair of arm support portions in the width direction (Figure 8a: partition member 40, 12b, and 12c form a closed cross section), the upper front cross member and the lower cross member cooperate with each other to have a closed vertical cross- section that is continuous in the width direction in cross-section taken along a plane parallel to a plane defined by the forward-rearward direction and the upward-downward direction (Figure 6: portion defined by 12b and 12c has a continuous cross section formed with upper side member 13 and lower member 14), and the pair of arm support portions are adjacent to the closed cross-sections of the pair of mounting members, while sharing the wall portions of the pair of mounting members on the forward side (Figure 6: portion defined by 12b and 12c is adjacent to mounting portion 16). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Haselhorst with the closed cross section of Tanaka in order to increase rigidity and strength of the structure (Column 9 lines 61-65: “and the lower-arm support portion 12 c of the rear cross member 12 makes it possible to reinforce the rear cross member 12, and to secure a space for installing the stabilizer 25 without increasing the number of parts”).
Regarding Claim 2, Haselhorst as modified discloses a vehicle subframe where the upper rear cross member and lower cross member include a support portion for a mounting member for an engine on the rearward side (Paragraph [0030]: “Holders or brackets 9, 10 are attached to the side members 2, 3 for bearing the vehicle engine or drive components” at the rear of the subframe).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Haselhorst in view of Tanaka, in further view of Svacha (US20190210651A1), henceforth referred to as Svacha.
Regarding Claim 3, Neither Haselhorst nor Tanaka teach specific thickness of the cross members. However, Svacha discloses the thickness of the upper front cross member is set greater than a thickness of the upper rear cross member and thickness of the lower cross member (Paragraph [0049]: “ For instance, the third subframe cross member 150 may have a thicker configuration or may be provided with fewer voids or openings than the other cross members”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the subframe structure of Haselhorst with the material thicknesses of Svacha in order to achieve a higher strength to weight ratio for the subframe (Paragraph [0049]: “to help withstand load forces since the third subframe cross member 150 may be positioned near or at an end of the vehicle or bumper of the vehicle”).
Regarding Claim 4, Haselhorst as modified discloses Upper front cross member and lower crossmember constitute an overlapping portion in which the upper front cross member and lower cross member overlap one another in the up down direction (Paragraph [0030]: “8, which is formed for example from an upper sheet metal shell 8.1 and a lower sheet metal shell 8.2 connected thereto by means of welding”), in the overlapping portion, an elongated hole is provided on one of the upper front cross member and lower cross member, and extends in the width direction (Paragraph [0018]: "the hole for receiving the fastening element is formed in a cover-like metal plate (metal blank) rigidly connected to the shaped metal part. In this case, the metal plate (metal blank) and the crossmember are preferably welded together."), and upper front cross member and lower cross member are welded into an integral piece at a peripheral edge portion of elongated hole (Paragraph [0034]: "in the embodiment shown in the drawings, the shaped metal part 19 is in the form of a channel-shaped shell. In cross section, the shaped metal part 19 has a U-shaped or approximately semicircular profile. At its lower end, it has a flange 19.1 that grips the lower sheet metal shell 4.2 of the crossmember 4 from below. A metal plate (metal blank) 19.2, which is provided with the opening 20, preferably a hole, for receiving the fastening element 21 that can be connected to the steering system housing 15, is arranged on the upper end of said shaped metal part in the manner of a cover").
Regarding Claim 5, Haselhorst as modified discloses elongated hole includes a first elongated hole and second elongated hole located side by side in the width direction (Paragraph [0034]: “A metal plate (metal blank) 19.2, which is provided with the opening 20, preferably a hole, for receiving the fastening element 21”), one of the upper front cross member and lower cross member includes a reinforcement portion extending in the forward rearward direction Paragraph [0042]: “The shaped metal parts 19 on the one hand and the upper sheet metal shell 4.1 or the lower sheet metal shell 4.2 on the other are preferably made of sheet steel of different thicknesses and/or of different grades in order to optimize the flexural rigidity of the front axle support 1, in particular of the crossmember 4”) and having a shape protruding in the upward direction or downward direction between first and second elongated holes (Figure 1: Sheet metal section 4.2 protrudes downward between sections 19.2).
Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Sakai (US20200101914A1), Kamiya (US20200406977A1), and Fujiki (US7857349B2) which all disclose vehicle subframes formed by plates.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614